Citation Nr: 0011159	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a skin disorder 
consisting of actinic keratoses and skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to January 
1946.

The appeal arises from the  July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying an increased rating for actinic 
keratosis and skin cancer, rated 30 percent disabling. 

In the course of appeal the veteran testified before the 
undersigned Board member at the RO in November 1999.  

At the November 1999 hearing, the veteran raised the issues 
of entitlement to service connection for lung cancer, status 
post left lower lobectomy, secondary to skin cancer, and 
entitlement to service connection for left knee disability 
and back disability secondary to status post excision of a 
melanoma of the right leg.  The veteran was previously denied 
service connection for lung cancer secondary to skin cancer 
by RO rating decisions in February 1995 and April 1996; the 
veteran did not appeal those decisions.  Accordingly, as this 
issue is not in appellate status, a request to reopen a claim 
of entitlement to service connection for lung cancer 
secondary to skin cancer is referred to the RO for 
appropriate action.  The RO has yet to adjudicate the 
veteran's claims of entitlement to service connection for a 
left knee disability and a back disability secondary to 
status post excision of a melanoma of the right leg.  Those 
issues is also referred to the RO for appropriate action.  

Also at that hearing, the veteran reported ambulatory effects 
of excision of a melanoma from the right knee, including pain 
and locking in the joint.  A claim of entitlement to service 
connection for a right knee joint disorder secondary to 
excision of a melanoma of the right knee is also referred to 
the RO for appropriate action.  



FINDING OF FACT

The veteran's actinic keratoses and skin cancer have resulted 
in periodic ulceration or crusting, and in periodic systemic 
manifestations; the skin disorder does not produce nervous 
manifestations and is not exceptionally repugnant. 


CONCLUSION OF LAW

The schedular requirements for a rating of 50 percent for 
actinic keratoses and skin cancer have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Codes 7806, 7818, 7819 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has a medical history of multiple actinic 
keratoses and skin cancers which have been medically 
associated by VA physicians with his pale complexion and his 
prolonged exposure to intense sunlight in service in the 
South Pacific during World War II.  

At a February 1996 VA examination of the veteran's skin, the 
veteran reported a history of multiple treatments by his 
private dermatologist for skin cancer and cancer-related 
lesions, with the veteran continuing to develop new lesions.  
The examiner found multiple rough, scaly papules located 
particularly on the upper torso, upper extremities, and 
dorsal hands.  There were also a small papule of the left 
upper chest and a large, approximately six-centimeter-by-two-
centimeter scaly plaque on the left upper back.  There was 
mottled pigmentation on the upper torso and upper 
extremities.  The examiner diagnosed severe actinic solar 
damage; history of past multiple skin cancers; multiple 
actinic keratoses currently present; rule-out basal cell skin 
cancer, left upper chest; and rule-out basal cell carcinoma, 
left upper back.  

In an October 1996 letter, L. Davanzo, M.D., a private 
physician, informed, in pertinent part, that the veteran had 
several recurrences of skin cancer, reportedly diagnosed as 
basal cell carcinoma.  The physician noted the veteran's 
report of a skin cancer approximately 10 years prior which 
had spread deep into the skin.  The physician also suggested 
an association between a lung cancer, for which the veteran 
had undergone a left lower lobectomy, and the veteran's skin 
cancer.  

The claims folder contains VA outpatient treatment records 
from recent years, including records of excision of 
suspicious lesions.  April 1997 VA records of biopsies of 
skin lesions of the chin and right knee included diagnoses of 
basal cell carcinoma and malignant melanoma, respectively.  

At a June 1998 VA examination of the veteran's skin, the 
examiner noted the veteran's history as related to actinic 
keratoses, skin cancer, and sun exposure in service, with 
multiple excisions of skin cancers over recent years.  The 
examiner noted that the veteran had undergone excision of a 
0.72-centimeter-deep melanoma from the right lower leg in May 
1997, and prior thereto, in January 1997, treatment for 
eleven skin carcinomas, two actinic keratoses, and one 
malignant melanoma.  The examiner noted multiple scars 
present, including, in pertinent part, some non-disfiguring 
scars about the face, right ear, and neck; and multiple 
larger and smaller scars about the chest, shoulders, back, 
forearms, and dorsum of the hands.  These scars were all 
noted to be not tender, not painful, and not disfiguring.  
The examiner diagnosed multiple scars secondary to multiple 
actinic keratoses, carcinomas, and one malignant melanoma on 
sun-exposed areas.  

In a November 1998 letter, a treating VA physician informed 
that she has been treating the veteran approximately every 
six to eight weeks for his skin condition.  She reported that 
the veteran has extensive actinic damage and has had many 
skin cancers.  She reported that since she began working at 
Lyons VAMC two years ago, the veteran had approximately 
twelve skin cancers proven by biopsy, including basal cell 
cancer, squamous cell cancer, and melanoma.  She reported 
that she routinely treated thirty to fifty of the veteran's 
actinic keratoses at each medical visit, and often biopsied 
one or more suspicious lesions at each visit.  She opined 
that if over recent years the veteran had not been followed 
closely and treated aggressively for his actinic keratoses, 
skin lesions, and skin cancers, he would now exhibit 
"ulceration, exfoliation, or crusting."  

In a VA Form 9 received in December 1998, the veteran stated 
that his skin lesions were extremely painful if exposed to 
water or even a breeze when he is not wearing a shirt.  

In November 1999 the veteran testified before the undersigned 
Board member at a hearing at the RO.  He testified, in 
pertinent part, that his skin conditions resulted in 
crusting, scabbing, flaking, and itching in affected areas.  
He testified that the condition currently affected his arms, 
and previously affected his entire upper torso, including his 
chest and back.  However, he testified that while he had a 
post-surgical carcinoma of the right knee, his skin condition 
on his legs did not affect him in any way.  He testified that 
he had itching every day, both day and night, due to his skin 
condition, and that he used lotions every day as prescribed 
by his VA physician, which lotions helped to cool the 
itching.  He testified that due to his skin condition he 
could not go swimming and he could only bathe in lukewarm or 
cool water.  He added that this resulted in further itching.  
He testified that the skin condition was also embarrassing, 
explaining that he felt he could not take his shirt off due 
to all the disfiguring scars and marks on his body resulting 
from the skin condition and the multiple surgical treatments.  
He testified that he also had painful scars, primarily on his 
back.  He testified that his skin condition was treated by 
his VA physician primarily by freezing about 50 lesions 
approximately every four to five weeks.  He added that at the 
Lyons VA where he was being treated they did not frequently 
surgically excise the lesions, though lesions were excised 
when he had previously been treated privately.  He added, in 
effect, that if left unchecked some of his actinic keratoses 
would turn into cancers of various sorts.  




Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107(a).  The veteran's representative has argued that a 
neuropsychiatric examination and unretouched color 
photographs of the veteran are required to appropriately 
rated the level of disability of the veteran's actinic 
keratoses and skin cancer.  A neuropsychiatric examination is 
not required in this case to ascertain whether the veteran 
suffers from the anxiety or nervous manifestations as listed 
within 38 C.F.R. § 4.119, Diagnostic Code 7806, for 
consideration of assignment of a 50 percent rating for the 
veteran's actinic keratoses and skin cancer.  Consideration 
of such anxiety or nervous manifestations is discussed below.  
The Board notes that unretouched photographs may be obtained 
in the Board's discretion, but are not required for a Board 
determination regarding conditions subject to visual 
observation.  By contrast, the Board is required to review 
the medical record including medical descriptions of the 
disability.  As the Board's determination of an appropriate 
rating for the veteran's actinic keratoses and skin cancer 
here turns on physicians' opinions as to the severity of the 
condition, and not on the Board's own guesses as to that 
medical question, unretouched color photographs would not 
enrich the Board's decision making in this case.  (For the 
Board to rely on its own medical judgment would be error. See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).)  The Board also 
notes that in December 1999 the veteran submitted additional 
medical records pertaining to his actinic keratoses and skin 
cancer, and waived RO consideration of the additional 
submitted evidence.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The veteran's actinic keratoses and associated residuals of 
malignant skin lesions have been appropriately rated by 
analogy to eczema.  With slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area, the condition is assigned a noncompensable rating.  If 
manifested by exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is assigned.  If manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent rating is assigned.  If manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
rating is assigned.  38 C.F.R. § 4.119, Diagnostic Code 7806 
(1999).  

The medical evidence and the veteran's own statements are to 
the effect that the veteran suffers from extensive lesions 
and constant itching due to his actinic keratoses and skin 
cancer.  He has been treated both for the lesions and the 
itching. The veteran's treating VA physician, in her November 
1998 letter in support of the veteran's claim, opined that 
the veteran would suffer from "ulceration, exfoliation, or 
crusting" if he did not receive the frequent VA treatment 
afforded him.  The Board has noted that the medical evidence 
and the veteran's own statements reflect that the veteran 
does receive this frequent VA treatment which prevents the 
development of these more severe symptoms.   

Further, the veteran's treating physician, in her November 
1998 letter, informed that the veteran underwent frequent 
treatment every six to eight weeks, consisting of treatment 
of thirty to fifty or more actinic keratoses with every 
visit, and usually biopsy or removal of one or more lesions 
suspicious for skin cancers with every visit.  The Board 
finds that this treatment is frequent, unpleasant, and 
painful for the veteran.  

In summary, the service-connected skin disorder is not a 
total body condition and does not interfere with the 
functioning of internal organs.  However, the extensiveness 
of the lesions, the frequency of their removal, the frequency 
of the need to biopsy, and the periodic biopsy findings are, 
in the Board's opinion, equivalent to ulceration and 
crusting.  The nature and frequency of the malignancies, 
including in one instance a malignant melanoma, are 
equivalent to systemic manifestations.  Accordingly, the 
Board finds that a 50 percent rating is warranted for the 
skin disorder.  The Board finds that a higher rating, on an 
extraschedular basis, is not warranted for the skin disorder, 
because frequent hospital inpatient care is not involved and 
the disorder does not produce marked interference with 
employment.  See 38 C.F.R. § 3.321(b) (1999).  

While the veteran testified at the November 1999 hearing that 
he had painful scars primarily on his back, the VA examiner 
in June 1998 specifically concluded that the veteran's scars 
were not tender or painful.  As the veteran's scars due to 
his actinic keratoses and skin cancers were found to be not 
tender or painful and not disfiguring upon VA examination in 
June 1998, a disability rating on the basis of superficial 
tender or painful scars, or on the basis of disfiguring scars 
of the head, face, or neck, is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7804.



ORDER

Entitlement to an increased rating of 50 percent for actinic 
keratoses and skin cancer is granted, subject to the laws and 
regulations governing the payment of monetary awards. 


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

